Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is made and entered into as of this
1st day of August 2011, by and between Aegerion Pharmaceuticals, Inc., a
Delaware corporation (the “Company”), and Mark Sumeray (the “Employee”).

W I T N E S S E T H :

WHEREAS, the Company desires to employ Employee and to enter into this Agreement
embodying the terms of such employment, and Employee desires to enter into this
Agreement and to accept such employment, subject to the terms and provisions of
this Agreement.

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the Company and Employee hereby
agree as follows:

Section 1.             Definitions.

(a)              “Accrued Obligations” shall mean (i) all accrued but unpaid
Base Salary through the Date of Termination, (ii) any unpaid or unreimbursed
expenses incurred in accordance with Section 6 hereof, and (iii) any accrued but
unused vacation time through the Date of Termination.

(b)              “Base Salary” shall mean the salary provided for in
Section 4(a) hereof.

(c)              “Board” shall mean the Board of Directors of the Company.

(d)              “Confidentiality Agreement” shall mean the Company’s
Confidentiality, Assignment and Noncompetition Agreement attached hereto as
Exhibit A.

(e) “Cause” shall mean (i) Employee’s failure (except where due to a
Disability), neglect, or refusal to perform in any material respect Employee’s
duties and responsibilities, (ii) any act of Employee that has, or could
reasonably be expected to have, the effect of injuring the business of the
Company or its affiliates in any material respect, (iii) Employee’s conviction
of, or plea of guilty or no contest to: (x) a felony or (y) any other criminal
charge that has, or could be reasonably expected to have, an adverse impact on
the performance of Employee’s duties to the Company or otherwise result in
material injury to the reputation or business of the Company, (iv) the
commission by Employee of an act of fraud or embezzlement against the Company,
or any other act that creates or reasonably could create negative or adverse
publicity for the Company; (v) any violation by Employee of the policies of the
Company, including but not limited to those relating to sexual harassment or
business conduct, and those otherwise set forth in the manuals or statements of
policy of the Company, (vi) Employee’s violation of federal or state securities
laws, or (vii) Employee’s breach of this Agreement or breach of the
Confidentiality Agreement.

(f)            “Code” shall mean the Internal Revenue Code of 1986, as amended,
and the rules and regulations promulgated thereunder.

(g)            “Date of Termination” shall mean the date on which Employee’s
employment terminates.

(h)            “Disability” shall mean any physical or mental disability or
infirmity of Employee that prevents the performance of Employee’s duties for a
period of (i) ninety (90) consecutive



--------------------------------------------------------------------------------

days or (ii) one hundred twenty (120) non-consecutive days during any twelve
(12) month period. Any question as to the existence, extent, or potentiality of
Employee’s Disability upon which Employee and the Company cannot agree shall be
determined by a qualified, independent physician selected by the Company and
approved by Employee (which approval shall not be unreasonably withheld). The
determination of any such physician shall be final and conclusive for all
purposes of this Agreement.

(i)            “Effective Date” shall mean August 8th 2011.

(j)            “Good Reason” shall mean, without Employee’s consent, (i) a
material diminution in Employee’s duties, or responsibilities, (ii) a material
reduction in Base Salary as set forth in Section 4(a) hereof (other than
pursuant to an across-the-board reduction applicable to all similarly situated
executives), (iii) the relocation of Employee’s principal place of employment
more than fifty (50) miles from its current location, or (iv) any other material
breach of a provision of this Agreement by the Company (other than a provision
that is covered by clause (i), (ii), or (iii) above). Employee acknowledges and
agrees that Employee’s exclusive remedy in the event of any breach of this
Agreement shall be to assert Good Reason pursuant to the terms and conditions of
Section 7(e) hereof. Notwithstanding the foregoing, during the Term, in the
event that the Company reasonably believes that Employee may have engaged in
conduct that could constitute Cause hereunder, the Company may, in its sole and
absolute discretion, suspend Employee from performing Employee’s duties
hereunder, and in no event shall any such suspension constitute an event
pursuant to which Employee may terminate employment with Good Reason or
otherwise constitute a breach hereunder; provided, that no such suspension shall
alter the Company’s obligations under this Agreement during such period of
suspension.

(k)            “Release of Claims” shall mean a separation agreement in a form
acceptable to the Company under which Employee releases the Company from any and
all claims and causes of action and the execution of which is a condition
precedent to Employee’s eligibility for Severance Benefits in the event his
employment is terminated by the Company without Cause or by Employee for Good
Reason, as described in Sections 7(d) and 7(e).

(1)            “Severance Benefits” shall mean (i) continued payment of Base
Salary during the Severance Term, payable in accordance with the Company’s
regular payroll practices, and (ii) subject to the Employee’s timely election of
COBRA and copayment of premium amounts at the active employees’ rate, payment of
the employer portion of the premiums for the Company’s group health and dental
program for the Employee in order to allow him to continue to participate in the
Company’s group health and dental program until the earlier of (Y) 12 months
from the Date of Termination, and (Z) the date the Employee becomes re-employed
and eligible for health and/or dental insurance; provided, however, that this
subsection (ii) is to be modified, as required, and by mutual agreement of the
parties, to comply with the non-discrimination rules and other provisions and
requirements of the Patient Protection and Affordable Care Act.

(m)            “Severance Term” shall mean the 12 month period, which commences
on the first pay day that is at least thirty-five (35) days from the Date of
Termination following termination by the Company without Cause or by Employee
for Good Reason.

Section 2.              Acceptance and Term.

The Company agrees to employ Employee on an at-will basis, and Employee agrees
to accept such employment and serve the Company, in accordance with the terms
and conditions set forth herein. The term of employment (referred to herein as
the “Term) shall commence on the Effective Date and shall continue until
terminated by either party at any time, subject to the provisions herein.



--------------------------------------------------------------------------------

Section 3.            Position, Duties, and Responsibilities; Place of
Performance.

(a)            Position, Duties, and Responsibilities. During the Term, Employee
shall be employed and serve as Chief Medical Officer of the Company (together
with such other position or positions consistent with Employee’s title or as the
Company shall specify from time to time) and shall have such duties and
responsibilities commensurate therewith, and such other duties as may be
assigned and/or prescribed from time to time by the Chief Executive Officer
and/or the Board.

(b)            Performance. Employee shall devote his full business time,
attention, skill, and best efforts to the performance of his duties under this
Agreement and shall not engage in any other business or occupation during the
Term, including, without limitation, any activity that (x) conflicts with the
interests of the Company, (y) interferes with the proper and efficient
performance of Employee’s duties for the Company, or (z) interferes with
Employee’s exercise of judgment in the Company’s best interests. Employee and
Company agree that Employee will divide his work time between the Company’s
offices in Massachusetts and New Jersey, but Employee agrees to spend the
majority of his work time working out of the Company’s Cambridge office as a
matter of course, subject to the Company’s business needs, which may require
Employee to work more regularly out of the Company’s Cambridge office from time
to time. Notwithstanding the foregoing, nothing herein shall preclude Employee
from (i) serving, with the prior written consent of the Board, as a member of
the boards of directors or advisory boards (or their equivalents in the case of
a non-corporate entity) of non-competing businesses and charitable
organizations, (ii) engaging in charitable activities and community affairs, and
(iii) managing Employee’s personal investments and affairs; provided, however,
that the activities set out in clauses (i), (ii), and (iii) shall be limited by
Employee so as not to interfere, individually or in the aggregate, with the
performance of Employee’s duties and responsibilities hereunder. Employee
represents that he has provided the Company with a comprehensive list of all
outside professional activities with which he is currently involved or
reasonably expects to become involved. In the event that, during his employment
by the Company, the Employee desires to engage in other outside professional
activities, not included on such list, Employee will first seek written approval
from the CEO or President and such approval shall not be unreasonably withheld.

Section 4.            Compensation.

(a)            Base Salary. In exchange for Employee’s satisfactory performance
of his duties and responsibilities, Employee initially shall be paid a bi-weekly
Base Salary of $13,462 ($350,000 on an annualized basis), payable in accordance
with the regular payroll practices of the Company. All payments in this
Agreement are on a gross, pre-tax basis and shall be subject to all applicable
federal, state and local withholding, payroll and other taxes.

(b)            Bonus. In addition to the Base Salary, Employee will be eligible
for the following bonus compensation:

(i) Target Bonus: Employee will be eligible to earn an annual target bonus of up
to 30% of his Base Salary (the “Target Bonus”), prorated in 2011 to reflect his
start date. The actual amount of such bonus, if any, will be determined by the
Board and Employee’s manager in their sole discretion, based upon Company
performance, Employee’s achievement of a series of performance milestones, and
any other factors that the Board, in its discretion, deem appropriate. Please
note that Employee’s achievement of such milestones, as well as the amount of
any bonus, shall be determined by the Board and Employee’s manager in their sole
discretion. Typically, bonuses, if any, are paid out no later than March 15 of
the year following the applicable bonus year. Please also note that Employee
must be employed by Aegerion at the time of any such bonus payment in order to
be eligible for any such payment.



--------------------------------------------------------------------------------

(ii) Signing Bonus: In addition to the Target Bonus, Employee also will be
eligible to receive a one-time cash sign-on bonus in the amount of $60,000,
which will be paid out no later than 60 days following Employee’s commencement
of employment. Employee must be employed by Aegerion at the time of any such
bonus payment in order to be eligible for the payment. If, prior to the 12-month
anniversary of Employee’s start date, Employee resigns or Aegerion terminates
Employee’s employment for Cause, then Employee agrees to repay to Aegerion the
net amount of the signing bonus within 30 days of Employee’s Date of
Termination.

(c)            Stock Options/Equity Grants. Subject to Board approval, the
Company will offer to you the option (the “Option Award”) to purchase 180,000
shares of the Company’s common stock, $0.001 par value per share (the “Common
Stock”). The Option Award shall have an exercise price equal to the fair market
value of the Common Stock on the date of grant (as determined by the Board or
Compensation Committee thereof). The Option Award shall be subject to vesting
and shall be issued pursuant to the terms of the Company’s 2010 Stock Option and
Incentive Plan (or a successor plan, if any) and subject to the terms of a stock
option agreement thereunder (collectively the “Equity Documents”). The vesting
schedule for Employee’s Option Award will be the vesting schedules outlined in
the Equity Documents (i.e., the option to purchase 100,000 shares will vest over
four years in equal monthly installments commencing immediately, the option to
purchase 30,000 shares will vest over 4 years in equal monthly installments
commencing upon Lomitapide’s approval by the FDA, the option to purchase 20,000
shares will vest over 4 years in equal monthly installments commencing upon
Lomitapide’s approval by the European regulatory authorities, the option to
purchase an additional 20,000 shares will vest over 4 years in equal monthly
installments commencing upon approval of the label extension for FC, and the
option to purchase an additional 10,000 shares will vest over 4 years in equal
monthly installments commencing upon approval of the label extension for
pediatric patients). Please note that the full terms and conditions related to
the option grants referred to herein shall be set forth in the Equity Documents
and to the extent that there is any inconsistency between this Agreement and the
Equity Documents, the Equity Documents shall control.

Section 5.            Employee Benefits.

During the Term, Employee shall be eligible to participate in health insurance
and other benefits provided generally to similarly situated employees of the
Company, subject to the terms and conditions of the applicable benefit plans
(which shall govern). Employee also shall be eligible for the same number of
holidays and vacation days as well as any other benefits, in each case as are
generally allowed to similarly situated employees of the Company in accordance
with the Company policy as in effect from time to time. Nothing contained herein
shall be construed to limit the Company’s ability to amend, suspend, or
terminate any employee benefit plan or policy at any time without providing
Employee notice, and the right to do so is expressly reserved.

Section 6.            Reimbursement of Business Expenses.

During the Term of Employment, the Company shall pay (or promptly reimburse
Employee) for documented, out-of-pocket expenses reasonably incurred by Employee
in the course of performing his duties and responsibilities hereunder, which are
consistent with the Company’s policies in effect from time to time with respect
to business expenses, subject to the Company’s requirements with respect to
reporting of such expenses. In addition, Employee will be eligible for an
apartment rental allowance of up to $2,500 per month for his use towards renting
a suitable apartment in the Cambridge, MA area. The Company will make this
housing allowance available for the time being but, as with all benefit plans
and programs, shall assess its continued availability from time to time at its
discretion.



--------------------------------------------------------------------------------

Section 7.            Termination of Employment.

(a)            General. Employee’s employment with the Company shall terminate
upon the earliest to occur of: (i) Employee’s death, (ii) a termination by
reason of a Disability, (iii) a termination by the Company with or without
Cause, and (iv) a termination by Employee with or without Good Reason.
Notwithstanding anything herein to the contrary, the payment (or commencement of
a series of payments) hereunder of any nonqualified deferred compensation
(within the meaning of Section 409A of the Code) upon a termination of
employment shall be delayed until such time as Employee has also undergone a
“separation from service” as defined in Treas. Reg. 1.409A-l(h), at which time
such nonqualified deferred compensation (calculated as of the date of Employee’s
termination of employment hereunder) shall be paid (or commence to be paid) to
Employee on the schedule set forth in this Section 7 as if Employee had
undergone such termination of employment (under the same circumstances) on the
date of Employee’s ultimate “separation from service.”

(b)            Termination Due to Death or Disability. Employee’s employment
under this Agreement shall terminate automatically upon Employee’s death. The
Company also may terminate Employee’s employment immediately upon the occurrence
of a Disability, such termination to be effective upon Employee’s receipt of
written notice of such termination. In the event of Employee’s termination as a
result of Employee’s death or Disability, Employee or Employee’s estate or
beneficiaries, as the case may be, shall be entitled only to the Accrued
Obligations, and Employee shall have no further rights to any compensation or
any other benefits under this Agreement.

(c)            Termination by the Company with Cause.

(i)            The Company may terminate Employee’s employment at any time with
Cause, effective upon Employee’s receipt of written notice of such termination;
provided, however, that with respect to any Cause termination relying on clause
(i) or (ii) of the definition of Cause set forth in Section l(d) hereof, to the
extent that such act or acts or failure or failures to act are curable, Employee
shall be given ten (10) days’ written notice by the Company of its intention to
terminate him with Cause, such notice to state the act or acts or failure or
failures to act that constitute the grounds on which the proposed termination
with Cause is based, and such termination shall be effective at the expiration
of such ten (10) day notice period unless Employee has fully cured such act or
acts or failure or failures to act, to the Company’s complete satisfaction, that
give rise to Cause during such period.

(ii)            In the event that the Company terminates Employee’s employment
with Cause, Employee shall be entitled only to the Accrued Obligations.
Following such termination of Employee’s employment with Cause, except as set
forth in this Section 7(c)(ii), Employee shall have no further rights to any
compensation or any other benefits under this Agreement. For the avoidance of
doubt, Employee’s sole and exclusive remedy upon a termination of employment by
the Company with Cause shall be receipt of the Accrued Obligations.

(d)            Termination by the Company without Cause. The Company may
terminate Employee’s employment at any time without Cause, effective upon
Employee’s receipt of written notice of such termination. In the event that
Employee’s employment is terminated by the Company without Cause (other than due
to death or Disability) and provided that he fully executes an effective Release
of Claims as described in Section 7(g), Employee shall be eligible for:

(i)        The Accrued Obligations;

(ii)        The Severance Benefits; and



--------------------------------------------------------------------------------

(iii)         Acceleration of the vesting of 100% of Employee’s then outstanding
unvested equity awards, such that all unvested equity awards vest and become
fully exercisable or non-forfeitable as of the Date of Termination; provided
that such termination without Cause and the Date of Termination occurs within
eighteen (18) months after a Sale Event (the “Accelerated Equity Benefit”), in
which case Employee shall have ninety (90) days from the Date of Termination to
exercise the vested equity awards.

Notwithstanding the foregoing, the Severance Benefits shall immediately
terminate, and the Company shall have no further obligations to Employee with
respect thereto, in the event that Employee breaches any provision of the
Confidentiality Agreement or the Release of Claims. Any such termination of
payment or benefits shall have no effect on the Release of Claims or any of
Employee’s post-employment obligations to the Company. Following such
termination of Employee’s employment by the Company without Cause, except as set
forth in this Section 7(d), Employee shall have no further rights to any
compensation or any other benefits under this Agreement. For the avoidance of
doubt, Employee’s sole and exclusive remedy upon a termination of employment by
the Company without Cause shall be receipt of the Severance Benefits (and, in
the case of such a termination within eighteen (18) months after a Sale Event,
the Accelerated Equity Benefit), subject to his execution of the Release of
Claims, and the Accrued Obligations.

In addition, the Severance Benefit set forth in Section l(l)(i) shall be reduced
dollar for dollar by any compensation Employee receives from another employer
during the Severance Term. Employee agrees to give prompt notice of any
employment during the Severance term and promptly shall respond to any
reasonable inquiries concerning her professional activities. If the Company
makes overpayments of Severance Benefits, Employee promptly shall return any
such overpayments to the Company and/or hereby authorizes deductions from future
Severance Benefit amounts. The foregoing shall not create any obligation on the
Employee’s part to seek re-employment after the Date of Termination.

(e)            Termination by Employee with Good Reason. Employee may terminate
his employment with Good Reason by providing the Company thirty (30) days’
written notice setting forth in reasonable specificity the event that
constitutes Good Reason, which written notice, to be effective, must be provided
to the Company within sixty (60) days of the occurrence of such event. During
such thirty (30) day notice period, the Company shall have a cure right (if
curable), and if not cured within such period, Employee’s termination will be
effective upon the expiration of such cure period, and Employee shall be
entitled to the same payments and benefits as provided in Section 7(d) hereof
for a termination by the Company without Cause, subject to the same conditions
on payment and benefits as described in Section 7(d) hereof. Following such
termination of Employee’s employment by Employee with Good Reason, except as set
forth in this Section 7(e), Employee shall have no further rights to any
compensation or any other benefits under this Agreement. For the avoidance of
doubt, Employee’s sole and exclusive remedy upon a termination of employment
with Good Reason shall be receipt of the Severance Benefits (and, in the case of
such a termination within eighteen (18) months after a Sale Event, the
Accelerated Equity Benefit), subject to his execution of the Release of Claims,
and the Accrued Obligations.

(f)            Termination by Employee without Good Reason. Employee may
terminate his employment without Good Reason by providing the Company thirty
(30) days’ written notice of such termination. In the event of a termination of
employment by Employee under this Section 7(f), Employee shall be entitled only
to the Accrued Obligations. In the event of termination of Employee’s employment
under this Section 7(f), the Company may, in its sole and absolute discretion,
by written notice accelerate such date of termination without changing the
characterization of such termination as a termination by Employee without Good
Reason. Following such termination of Employee’s employment by Employee without
Good Reason, except as set forth in this Section 7(f), Employee shall have no
further rights to any



--------------------------------------------------------------------------------

compensation or any other benefits under this Agreement. For the avoidance of
doubt, Employee’s sole and exclusive remedy upon a termination of employment by
Employee without Good Reason shall be receipt of the Accrued Obligations.

(g)         Release. Notwithstanding any provision herein to the contrary, the
payment of the Severance Benefits pursuant to subsection (d) or (e) of this
Section 7 (other than the Accrued Obligations) shall be conditioned upon
Employee’s execution, delivery to the Company, and non-revocation of the Release
of Claims (and the expiration of any revocation period contained in such Release
of Claims) in accordance with the time limits set forth therein. If Employee
fails to execute the Release of Claims in such a timely manner, or timely
revokes Employee’s acceptance of such release following its execution, Employee
shall not be entitled to any of the Severance Benefits. Further, to the extent
that any of the Severance Benefits constitutes “nonqualified deferred
compensation” for purposes of Section 409A of the Code, any payment of any
amount or provision of any benefit otherwise scheduled to occur prior to the
thirty-fifth (35th) day following the date of Employee’s termination of
employment hereunder, but for the condition on executing the Release of Claims
as set forth herein, shall not be made until the first regularly scheduled
payroll date following such thirty-fifth (35th) day, after which any remaining
Severance Benefits shall thereafter be provided to Employee according to the
applicable schedule set forth herein.

Section 8.             Confidentiality Agreement; Cooperation.

(a)        Confidentiality Agreement. As a condition of Employee’s employment
with the Company under the terms of this Agreement, Employee shall execute and
deliver to the Company the Confidentiality Agreement, in the form attached
hereto as Exhibit A. The parties hereto acknowledge and agree that this
Agreement and the Confidentiality Agreement shall be considered separate
contracts. In addition, Employee represents and warrants that she shall be able
to and will perform the duties of this position without utilizing any
confidential and/or proprietary information that Employee may have obtained in
connection with employment with any prior employer, and that she shall not
(i) disclose any such information to Aegerion, or (ii) induce any Aegerion
employee to use any such information, in either case in violation of any
confidentiality obligation, whether by agreement or otherwise.

(b)        Litigation and Regulatory Cooperation. During and after Employee’s
employment, Employee shall cooperate fully with the Company in the defense or
prosecution of any claims or actions now in existence or which may be brought in
the future against or on behalf of the Company which relate to events or
occurrences that transpired while the Company employed Employee, provided, that
the Employee will not have an obligation under this paragraph with respect to
any claim in which the Employee has filed directly against the Company or
related persons or entities. The Employee’s full cooperation in connection with
such claims or actions shall include, but not be limited to, being available to
meet with counsel to prepare for discovery or trial and to act as a witness on
behalf of the Company at mutually convenient times. During and after Employee’s
employment, Employee also shall cooperate fully with the Company in connection
with any investigation or review of any federal, state or local regulatory
authority as any such investigation or review relates to events or occurrences
that transpired while Employee was employed by the Company, provided Employee
will not have any obligation under this paragraph with respect to any claim in
which Employee has filed directly against the Company or related persons or
entities. The Company shall reimburse Employee for any reasonable out-of-pocket
expenses incurred in connection with Employee’s performance of obligations
pursuant to this Section 8(b).



--------------------------------------------------------------------------------

Section 9.            Taxes.

The Company may withhold from any payments made under this Agreement all
applicable taxes, including but not limited to income, employment, and social
insurance taxes, as shall be required by law. Employee acknowledges and
represents that the Company has not provided any tax advice to him in connection
with this Agreement and that Employee has been advised by the Company to seek
tax advice from Employee’s own tax advisors regarding this Agreement and
payments that may be made to him pursuant to this Agreement, including
specifically, the application of the provisions of Section 409A of the Code to
such payments. The Company shall have no liability to Employee or to any other
person if any of the provisions of this Agreement are determined to constitute
deferred compensation subject to Section 409A but that do not satisfy an
exemption from, or the conditions of, that section.

Section 10.             Additional Section 409A Provisions.

Notwithstanding any provision in this Agreement to the contrary:

(a)        If at the time of the Employee’s separation from service within the
meaning of Section 409A of the Code, the Company determines that the Employee is
a “specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the
Code, then to the extent any payment or benefit that the Employee becomes
entitled to under this Agreement on account of the Employee’s separation from
service would be considered deferred compensation subject to the 20 percent
additional tax imposed pursuant to Section 409A(a) of the Code as a result of
the application of Section 409A(a)(2)(B)(i) of the Code, such payment shall not
be payable and such benefit shall not be provided until the date that is the
earlier of (i) six months and one day after the Employee’s separation from
service, or (ii) the Employee’s death. If any such delayed cash payment is
otherwise payable on an installment basis, the first payment shall include a
catch-up payment covering amounts that would otherwise have been paid during the
six- month period but for the application of this provision, and the balance of
the installments shall be payable in accordance with their original schedule.

(b)        Each payment in a series of payments hereunder shall be deemed to be
a separate payment for purposes of Section 409A of the Code. Neither the Company
nor Employee shall have the right to accelerate or defer the delivery of any
such payments except to the extent specifically permitted or required by
Section 409A.

(c)        To the extent that any right to reimbursement of expenses or payment
of any benefit in-kind under this Agreement constitutes nonqualified deferred
compensation (within the meaning of Section 409A of the Code), (i) any such
expense reimbursement shall be made by the Company no later than the last day of
the taxable year following the taxable year in which such expense was incurred
by Employee, (ii) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, and (iii) the amount of
expenses eligible for reimbursement or in-kind benefits provided during any
taxable year shall not affect the expenses eligible for reimbursement or in-
kind benefits to be provided in any other taxable year, provided, that the
foregoing clause shall not be violated with regard to expenses reimbursed under
any arrangement covered by Section 105(b) of the Code solely because such
expenses are subject to a limit related to the period the arrangement is in
effect.

(d)        To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
Employee’s termination of employment, then such payments or benefits shall be
payable only upon the Employee’s “separation from service.” The determination of



--------------------------------------------------------------------------------

whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation
Section 1.409A-l(h).

(e)        The parties intend that this Agreement will be administered in
accordance with Section 409A of the Code. To the extent that any provision of
this Agreement is ambiguous as to its compliance with Section 409A of the Code,
the provision shall be read in such a manner so that all payments hereunder
comply with Section 409A of the Code. The parties agree that this Agreement may
be amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party. While the payments and benefits provided
hereunder are intended to be structured in a manner to avoid the implication of
any penalty taxes under Section 409A of the Code, in no event whatsoever shall
the Company or any of its affiliates be liable for any additional tax, interest,
or penalties that may be imposed on Employee as a result of Section 409A of the
Code or any damages for failing to comply with Section 409A of the Code (other
than for withholding obligations or other obligations applicable to employers,
if any, under Section 409A of the Code).

Section 11.        Successors and Assigns.

(a)        The Company. This Agreement shall inure to the benefit of the Company
and its respective successors and assigns. This Agreement may be assigned by the
Company without Employee’s prior consent.

(b)        Employee. Employee’s rights and obligations under this Agreement
shall not be transferable by Employee by assignment or otherwise, without the
prior written consent of the Company; provided, however, that if Employee shall
die, all amounts then payable to Employee hereunder shall be paid in accordance
with the terms of this Agreement to Employee’s devisee, legatee, or other
designee, or if there be no such designee, to Employee’s estate.

Section 12.        Waiver and Amendments.

Any waiver, alteration, amendment, or modification of any of the terms of this
Agreement shall be valid only if made in writing and signed by each of the
parties hereto; provided, however, that any such waiver, alteration, amendment,
or modification must be consented to on the Company’s behalf by the Board. No
waiver by either of the parties hereto of their rights hereunder shall be deemed
to constitute a waiver with respect to any subsequent occurrences or
transactions hereunder unless such waiver specifically states that it is to be
construed as a continuing waiver.

Section 13.        Severability.

If any covenants or such other provisions of this Agreement are found to be
invalid or unenforceable by a final determination of a court of competent
jurisdiction, (a) the remaining terms and provisions hereof shall be unimpaired,
and (b) the invalid or unenforceable term or provision hereof shall be deemed
replaced by a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision hereof.

Section 14.        Governing Law and Jurisdiction. This is a Massachusetts
contract and shall be construed under and be governed in all respects by the
laws of the Commonwealth of Massachusetts without giving effect to the conflict
of laws principles of such state. With respect to any disputes concerning
federal law, such disputes shall be determined in accordance with the law as it
would be interpreted and applied by the United States Court of Appeals for the
First Circuit. To the extent that



--------------------------------------------------------------------------------

any court action is initiated to enforce this Agreement, the parties hereby
consent to the jurisdiction of the state and federal courts of the Commonwealth
of Massachusetts. Accordingly, with respect to any such court action, Employee
(a) submits to the personal jurisdiction of such courts; (b) consents to service
of process; and (c) waives any other requirement (whether imposed by statute,
rule of court, or otherwise) with respect to personal jurisdiction or service of
process.

Section 15.        Notices.

(a)        Place of Delivery. Every notice or other communication relating to
this Agreement shall be in writing, and shall be mailed to or delivered to the
party for whom or which it is intended at such address as may from time to time
be designated by it in a notice mailed or delivered to the other party as herein
provided; provided, that unless and until some other address be so designated,
all notices and communications by Employee to the Company shall be mailed or
delivered to the Company at its principal executive office, and all notices and
communications by the Company to Employee may be given to Employee personally or
may be mailed to Employee at Employee’s last known address, as reflected in the
Company’s records.

(b)        Date of Delivery. Any notice so addressed shall be deemed to be given
or received (i) if delivered by hand, on the date of such delivery, (ii) if
mailed by courier or by overnight mail, on the first business day following the
date of such mailing, and (iii) if mailed by registered or certified mail, on
the third business day after the date of such mailing.

Section 16.        Section Headings.

The headings of the sections and subsections of this Agreement are inserted for
convenience only and shall not be deemed to constitute a part thereof or affect
the meaning or interpretation of this Agreement or of any term or provision
hereof.

Section 17.        Entire Agreement.

This Agreement, together with the Confidentiality Agreement attached hereto and
the Equity Documents, constitutes the entire understanding and agreement of the
parties hereto regarding the employment of Employee. This Agreement supersedes
all prior negotiations, discussions, correspondence, communications,
understandings, and agreements between the parties (including any offer letter
given to Employee) relating to the subject matter of this Agreement; provided
however, that Employee remains subject to those conditions set forth in the
offer letter regarding completion of an employment application and background
and/or reference checks to the Company’s satisfaction, in addition to executing
those forms necessary for the processing of such background check.

Section 18.        Survival of Operative Sections.

Upon any termination of Employee’s employment, the provisions of Section 7
through Section 19 of this Agreement (together with any related definitions set
forth in Section 1 hereof) shall survive to the extent necessary to give effect
to the provisions thereof.

Section 19.        Counterparts.

This Agreement may be executed in two or more counterparts, each of which shall
be deemed to be an original but all of which together shall constitute one and
the same instrument. The execution of this Agreement may be by actual or
facsimile signature.



--------------------------------------------------------------------------------

Section 20.         Gender Neutral.

Wherever used herein, a pronoun in the masculine gender shall be considered as
including the feminine gender unless the context clearly indicates otherwise.

*            *             *

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

  AEGERION PHARMACEUTICALS, INC.           By     Title:     EMPLOYEE     /s/
Mark Sumeray     Mark Sumeray     58 Ridge Road     Green Brook, New Jersey
08812